Opinion issued March 7, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00912-CV
                            ———————————
                   IN RE MATAGORDA COUNTY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Matagorda County, has filed a petition for writ of mandamus

challenging the trial court’s denial of the county’s motion to transfer venue from

Galveston County to Matagorda County.1 We deny the petition and lift the stay

imposed by our October 18, 2018 order.



1
      The underlying case is Kevin B. Davis v. Matagorda County, cause number
      18-CV-0678, pending in the 122nd District Court of Galveston County, Texas, the
      Honorable John C. Ellisor presiding.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                       2